DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 07/06/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 2 and 3 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2010/0032658 A1) as set forth in the Non-Final Rejection filed 04/09/21 is overcome by the cancellation of the claims.

4.	The rejection of Claims 1 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2010/0032658 A1) as set forth in the Non-Final Rejection filed 04/09/21 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 1, 4, 5, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (WO 2014/010910 A1) as set forth in the Non-Final Rejection filed 04/09/21 is overcome by the Applicant’s amendments.

6.	The rejection of Claims 1, 6, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (KR 10-2015-0077513) as set forth in the Non-Final Rejection filed 04/09/21 is overcome by the Applicant’s amendments.

7.	The rejection of Claim 8 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0001494 A1) as set forth in the Non-Final Rejection filed 04/09/21 is overcome by the Applicant’s amendments.

8.	The rejection of Claim 9 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0001494 A1) as set forth in the Non-Final Rejection filed 04/09/21 is overcome by the cancellation of the claim.

Allowable Subject Matter
9.	Claims 1, 4-8, and 10-12 are allowed. 
The closest prior art is provided by Kang et al. (KR 10-2015-0077513), which discloses compounds of the following form:

    PNG
    media_image1.png
    203
    299
    media_image1.png
    Greyscale

([0013]) where X = NR6, CR7R8, O, or S ([0019]).  An embodiment is disclosed:

    PNG
    media_image2.png
    142
    134
    media_image2.png
    Greyscale

(page 14).  However, it is the position of the Office that neither Kang et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the compounds as recited by the Applicant, particularly in regards to the nature of the Core in combination with the nature of the substituent groups.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786